Citation Nr: 0923196	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.  
He was awarded the Army Commendation Medal for his service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 50 percent disabling for PTSD.  The Veteran contends that 
his condition is more severe than contemplated by a 50 
percent rating.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's PTSD was performed in July 2005.  
The Veteran submitted a statement to VA dated in April 2007 
indicating that he is continuing to get treatment for his 
PTSD and that his condition has gotten worse.  As the Veteran 
states that his symptoms have worsened since the July 2005 VA 
C&P examination the Board will remand this matter to afford 
the Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his PTSD.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

The Veteran has indicated that he continues to receive 
treatment for PTSD.  The claims file does not have any 
records dated after January 2007.  As such, attempts should 
be made to obtain and associate with the claims folder any 
records of the Veteran's treatment at the VA or other 
location, upon receipt of authorization, dated since January 
2007.  

The Veteran indicates that he received treatment from Dr. WC 
from June 1976 to October 2001.  In August 2004 the RO 
attempted to obtain these records, however a letter was sent 
from the doctor's office without any records stating that Dr. 
WC was now in a different office and he should be contacted 
to obtain the Veteran's records.  The records are not 
associated with the claims folder and there is no indication 
in the claims folder that attempts have been made to obtain 
them from Dr. WC's new office.  This should be done on 
remand.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since 
January 2007.

2.  Request all treatment records from Dr. 
Cherry pertaining to the Veteran provided 
that the Veteran provides the necessary 
information to obtain those records and 
any required authorization.

3.  Request that the Veteran identify the 
names, addresses and approximate dates of 
treatment for any other health care 
providers, VA and private, who may possess 
additional records pertinent to his 
treatment for PTSD.  The RO should obtain 
any records identified by the Veteran and 
associate these records with the file, 
provided that the Veteran provides any 
required authorization forms.

4.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed and a GAF score should be 
provided.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

5.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




